Exhibit 10.18

 

[*Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.]

 

AMENDED AND RESTATED

 

EXCLUSIVE LICENSE AGREEMENT

 

BETWEEN

 

RUTGERS, THE STATE UNIVERSITY OF NEW JERSEY

 

AND

 

AQUARIUS BIOTECHNOLOGIES INC.

 

EFFECTIVE JANUARY 29, 2015

 

 

 

 

TABLE OF CONTENTS

 

RECITALS

 

ARTICLE 1 - DEFINITIONS

 

ARTICLE 2 - LICENSE GRANT

 

ARTICLE 3 - SUBLICENSES

 

ARTICLE 4 - FEES, ROYALTIES, MILESTONE AND OTHER PAYMENTS

 

ARTICLE 5 – ROYALTY, PROGRESS AND PAYMENT REPORTS

 

ARTICLE 6 - DILIGENCE

 

ARTICLE 7 - CONFIDENTIALITY

 

ARTICLE 8 - TERM AND TERMINATION

 

ARTICLE 9 - PATENT MAINTENANCE AND REIMBURSEMENT

 

ARTICLE 10 - INFRINGEMENT AND LITIGATION

 

ARTICLE 11 - DISCLAIMER OF WARRANTY, INDEMNIFICATION AND INSURANCE

 

ARTICLE 12 - USE OF LICENSOR’S NAME; INDEPENDENT CONTRACTOR

 

ARTICLE 13 - MISCELLANEOUS PROVISIONS

 

 

Amended and Restated License Agreement
Page 3

 

This Amended and Restated Exclusive License Agreement (hereinafter the
"AGREEMENT") is made and is effective as of the 29th day of January, 2015,
(hereinafter the “RESTATEMENT DATE”) by and between Rutgers, The State
University of New Jersey, having its statewide Office of Technology
Commercialization at ASB Annex III, 3 Rutgers Plaza, New Brunswick, New Jersey
08901-8559, (hereinafter the “LICENSOR”) and Aquarius Biotechnologies Inc., a
corporation organized and existing under the laws of Delaware (hereinafter the
"LICENSEE") having a place of business at 2037 W. Carroll Avenue, Chicago, IL
60612. Each of LICENSOR and LICENSEE shall be referred to herein as a “PARTY”
and collectively, as the “PARTIES.”

 

RECITALS

 

WHEREAS, certain PATENT RIGHTS were acquired in the course of research at
LICENSOR by the inventors of the applications and patents listed in Appendix A
(hereinafter the INVENTOR(S)) and are owned by LICENSOR; and,

 

WHEREAS, LICENSOR owns the PATENT RIGHTS described in Section 1.12 below and
owns or controls related TECHNICAL INFORMATION defined in Section 1.13 below;
and,

 

WHEREAS, LICENSEE desires to secure licenses to use, develop, manufacture,
market and commercially exploit the PATENT RIGHTS and TECHNICAL INFORMATION;
and,

 

WHEREAS, LICENSOR desires that the PATENT RIGHTS and TECHNICAL INFORMATION be
developed and utilized to the fullest extent possible so that the benefits can
be enjoyed by the general public;

 

WHEREAS, the University of Medicine and Dentistry of New Jersey, as licensor,
and Aquarius Biotechnologies had previously entered into that certain Exclusive
License Agreement, effective as of March 25, 2013 (the “Original License
Agreement”); and

 

WHEREAS, on or about July 1, 2013 the University of Medicine and Dentistry
merged with and into Rutgers, The State University of New Jersey; and

 

WHEREAS, the PARTIES wish to replace the Original License Agreement in its
entirety with this AGREEMENT as of the RESTATEMENT DATE;

 

NOW THEREFORE, in consideration of the premises and of the promises and
covenants contained herein and intending to be legally bound hereby, the parties
agree as follows:

 

 

Amended and Restated License Agreement
Page 4

 

ARTICLE 1 – DEFINITIONS

 

1.1           AFFILIATE means, when used with reference to LICENSEE, any ENTITY
directly or indirectly controlling, controlled by or under common control with
LICENSEE. For purposes of this AGREEMENT, "control" means the direct or indirect
ownership of over fifty percent (50%) of the outstanding voting securities of an
ENTITY or the right to receive over fifty percent (50%) of the profits or
earnings of an ENTITY, directly or indirectly.

 

1.2           BANKRUPTCY EVENT means that the ENTITY in question becomes
insolvent, or voluntary or involuntary proceedings by or against such ENTITY are
instituted in bankruptcy or under any insolvency law, or a receiver or custodian
is appointed for such ENTITY, or proceedings are instituted by or against such
ENTITY for corporate reorganization or the dissolution of such ENTITY, which
proceedings, if voluntary, shall not have been dismissed within sixty (60) days
after the date of filing, or such ENTITY makes an assignment for the benefit of
creditors, or substantially all of the assets of such ENTITY are seized or
attached and not released within sixty (60) days thereafter.

 

1.3           CALENDAR QUARTER means each three (3) month period, or any portion
thereof, beginning on January 1, April 1, July 1 and October 1.

 

1.4           CALENDAR YEAR means a period of twelve (12) months beginning on
January 1 and ending on December 31.

 

1.5           CHANGE OF CONTROL means the sale of all or substantially all the
assets of a Party; any merger, consolidation or acquisition of a Party with, by
or into another corporation, entity or person; or any change in the ownership of
more than fifty percent (50%) of the voting capital stock of a Party in one or
more related transactions.

 

1.6           CONFIDENTIAL INFORMATION means and includes (i) all TECHNICAL
INFORMATION (as defined below) and (ii) all other information including reports
that relate to a PARTY in the course of this AGREEMENT, including without
limitation, management reports, financial statements, internal memoranda,
marketing plans, financial, development or marketing reports and other materials
of a proprietary nature, owned or controlled by a PARTY and identified as
confidential or proprietary at the time delivered or communicated to the other
PARTY within thirty (30) days thereafter.

 

1.7           ENTITY means a corporation or other business entity.

 

1.8           FEDERAL GOVERNMENT INTEREST means the rights of the United States
Government under Public Laws 96-517, 97-256 and 98-620, codified at 35 U.S.C.
200-212, and any regulations issued there under; as such statutes and
regulations may be amended from time to time during the term of this Agreement.

 

 

Amended and Restated License Agreement
Page 5

  

1.9           FAIR MARKET VALUE means (i) in the case of a SALE, the cash
consideration that LICENSEE, its AFFILIATE or sublicensee, as the case may be,
would realize from an unaffiliated, unrelated buyer in an arm's length SALE of
an identical LICENSED PRODUCT sold in the same quantity and at the same time and
place of the transaction, or (ii) in the case of a transaction other than a
sale, the current value to LICENSEE or its AFFILIATES of consideration they
receive in such transaction, as determined by the parties, or by a neutral third
party appraiser selected by LICENSOR if the parties are unable to agree within
thirty (30) days of commencing discussions.

 

1.10         FIELD OR FIELD OF USE means all fields.

 

1.11         NET SALES means, with respect to any SALE of a Licensed Product,
the greater of (i) the gross consideration charged for the Licensed Product by
Licensee, its Affiliates or their sublicensees (regardless of tier), in an
arm’s-length transaction or (ii) the gross consideration received or agreed to
be received by Licensee, its Affiliates or their sublicensees (regardless of
tier) on account of the SALE in any arm’s-length transaction to an unrelated
third party, in each case (i) and (ii) less documented qualifying costs borne by
the seller that were directly attributable to the SALE and identified on the
invoice. For clarity, in the case of any SALE of a Licensed Product between or
among Licensee, its Affiliates or their sublicensees (regardless of tier) which
are intended for resale to an unaffiliated third party, no Net Sales shall
apply; in such circumstance, Net Sales shall be calculated as above only on the
consideration charged to or received from the unaffiliated third party.

 

1.11.1         Qualifying costs under Section 1.11 shall include the following:

(i)Cash, trade or quantity discounts customary in the trade;

(ii)Reasonable credits or refunds for claims or returns, not exceeding the
original invoice amount less all qualifying costs;

(iii)Prepaid outbound transportation insurance premiums;

(iv)Prepaid outbound transportation expenses; and

(v)Sales and use taxes imposed by a governmental agency.

 

1.12         LICENSED PRODUCT(S) means any product, material, kit, service,
process or procedure whose discovery, development, registration, manufacture,
use or sale would be covered in whole or in part by at least one VALID CLAIM of
the PATENT RIGHTS and/or has utilized or would utilize TECHNICAL INFORMATION.

 

 

Amended and Restated License Agreement
Page 6

  

1.13         PATENT RIGHTS means the following, to the extent that they are
owned by LICENSOR and included in this Agreement at LICENSEE's election: (a) the
patents and patent applications listed in Appendix A (hereafter referred to as
“Patent Applications”), (b) any patents issuing on any such Patent Applications,
(c) all foreign patents and patent applications corresponding to all of the
foregoing (including PCT filings) and (d) all reissues, extensions (including
governmental equivalents thereto), substitutions, continuations,
continuations-in-part (but only to the extent their claims have the same
priority date, subject matter and inventors as their parent application) and
divisionals thereof.

 

1.14         TECHNICAL INFORMATION means any unpublished research and
development information, unpatented inventions, know-how, trade secrets, and
technical information, technical data and other information and materials
related to inventions listed in Appendix A, and which information is not
otherwise publicly known, that are (a) necessary or useful to discover, develop,
make, have made, use or sell a LICENSED PRODUCT(S), (b) owned or controlled by
LICENSOR and came into LICENSOR’s possession prior to the RESTATEMENT DATE, (c)
developed by or under the supervision of one or more of the INVENTOR(S) of the
PATENT RIGHTS prior to the RESTATEMENT DATE, and (d) can be freely licensed to
others by LICENSOR without incurring third party obligations (except for certain
possible royalty obligations by LICENSOR to BDSI if BDSI know-how is licensed),
Examples of such TECHNICAL INFORMATION include, but are not limited to the
following (i) research and development information as described in laboratory
notebooks of Dr. Raphael Mannino and Ruying Lu, to the extent such laboratory
notebooks were created while each was an employee of LICENSOR; (ii) CONFIDENTIAL
INFORMATION, except such CONFIDENTIAL INFORMATION which falls under any
exception described in Sections 7.1.1 through 7.1.3; (iv) research and
development information formerly of BDSI, transferred to LICENSOR and presently
owned by LICENSOR, and referred to as BDSI KNOW-HOW and BDSI CONFIDENTIAL
INFORMATION in that certain UMDNJ/BDSI Agreement, dated June 30, 2012; (v)
know-how and trade secrets that are in Dr. Mannino’s possession as of the
RESTATEMENT DATE and under the LICENSOR’S patent policy are considered to be the
property of LICENSOR; (vi) know-how and trade secrets that were in Ruying Lu’s
possession as of the last date of her employment by LICENSOR and under the
LICENSOR’S patent policy are considered to be the property of LICENSOR; and
(vii) all information assigned by BDSI to LICENSOR, both written and electronic,
pertaining to the development, submission and performance of an IND application,
PIND [*], Product Name: [*] Cochleate Amphotericin B (CAMB), including but not
limited to all manufacturing and batch records related to the manufacturing of
the GMP [*] Cochleate Amphotericin B product by [*] and all clinical trial
information and data relating to the Phase 1a, single escalating dose, human
clinical trial, performed by [*], only to the extent such information was
actually provided by LICENSOR to LICENSEE.

 

 

Amended and Restated License Agreement
Page 7

 

1.15         SALE means any bona fide, arm’s-length transaction for which
consideration is received or expected for the sale, use, lease, transfer or
other disposition of LICENSED PRODUCT(S). A SALE of LICENSED PRODUCT(S) shall be
deemed completed at the time LICENSEE, its AFFILIATE or a sublicensee, as the
case may be, contracts for, invoices, ships, or receives payment for such
LICENSED PRODUCT(S) from a third party unaffiliated with LICENSEE, its
AFFILIATES and the applicable sublicensee, whichever occurs first. If a
particular individual item of LICENSED PRODUCT is sold by more than one of
LICENSEE, an AFFILIATE, or a sublicensee, the sale at highest price (after
deducting qualifying costs) shall be the sale considered for purposes of
determining NET SALES.

 

1.16         TERRITORY means worldwide.

 

1.17         VALID CLAIM means (i) an issued and unexpired claim within the
PATENT RIGHTS or (ii) for pending patent applications within the PATENT RIGHTS a
claim of such pending patent application that was filed in good faith, has not
been pending for more than seven (7) years, and which has not been abandoned or
finally disallowed without the possibility of appeal or refilling of such
application.

 

1.18         BDSI means BioDelivery Sciences International, Inc., a former
licensee of LICENSOR.

 

ARTICLE 2 - LICENSE GRANT

 

2.1           LICENSOR grants to LICENSEE for the term of this AGREEMENT a
royalty-bearing right and exclusive license under Table I of the Appendix A (i)
of the PATENT RIGHTS, a royalty-bearing right and exclusive license under Table
II of the Appendix A (i) of the PATENT RIGHTS to the extent LICENSOR is a
co-owner of the identified PATENT RIGHTS, a non-exclusive license under the
Appendix A (ii) of the PATENT RIGHTS and non-exclusive license to use the
TECHNICAL INFORMATION, with the right to grant sublicenses, to make, have made,
use, import, have sold, offer to sell and sell LICENSED PRODUCT(S) in TERRITORY
and in the FIELD OF USE. Except for the rights granted in Section 2.1, no other
rights or licenses are granted hereunder either expressly or by implication or
estoppel. LICENSOR agrees not to grant a commercial license to anyone other than
LICENSEE under the Appendix A (ii) of the PATENT RIGHTS, or grant a commercial
license to anyone other than LICENSEE to said TECHNICAL INFORMATION, subject to
any limitations stated herein, for the duration of this AGREEMENT. LICENSEE may
delegate performance of duties and obligations under this AGREEMENT to its
AFFILIATE(S), but LICENSEE shall at all times have primary responsibility and
liability for the performance of all LICENSEE duties and obligations arising
under this AGREEMENT, whether or not so delegated. To the extent that TECHNICAL
INFORMATION includes an IND for Amphotericin B developed prior to the
RESTATEMENT DATE, LICENSOR shall not license such TECHNICAL INFORMATION to third
parties for commercial use except (i) in the event of early termination of this
AGREEMENT, or (ii) in [*] LICENSEE’S rights in PATENT RIGHTS relating to such
TECHNICAL INFORMATION [*], or (iii) in [*] LICENSEE is not meeting its [*]
obligations under this AGREEMENT.

 

 

Amended and Restated License Agreement
Page 8

 

2.2           LICENSEE acknowledges that all rights reserved by the U.S.
government and/or other sponsors of the research on which the rights licensed
hereunder are based, may limit the scope of the license. For example, the United
States government retains certain rights in intellectual property funded in
whole or part under any contract, grant or similar agreement with a Federal
agency. The license grants of Section 2.1 above are expressly subject to all
such rights. LICENSOR represents to LICENSEE that, as of the RESTATEMENT DATE
and after reasonable inquiry, the Director of the Office of Research
Commercialization of LICENSOR does not know of (i) any agreements between
LICENSOR and any third parties that conflict with the terms of this AGREEMENT,
including but not limited to the grant of rights provided under this Article 2
and (ii) any agreement to which LICENSOR is a party or by which it is bound that
restricts the exercise by LICENSEE of the rights granted under this AGREEMENT,
including but not limited to the grant of rights provided under this Article 2.

 

2.3           LICENSOR expressly reserves the right to have the PATENT RIGHTS
and TECHNICAL INFORMATION rights licensed hereunder used for educational,
non-commercial research and other non-business purposes and to publish the
results thereof. Notwithstanding the foregoing, LICENSOR shall provide LICENSEE
with the right of review and inspection of any article of writing relating to
the PATENT RIGHTS and originating from, under the direction or supervision of
Dr. Mannino, and intended for publication not less than sixty (60) days in
advance of submission of such article so that LICENSEE may seek appropriate
patent protection. LICENSOR may conduct commercial research for LICENSEE
pursuant to a mutually acceptable research agreement.

 

2.4           Some TECHNICAL INFORMATION may have been made available to the
public without restriction prior to the EFFECTIVE DATE of the Original
Agreement. LICENSOR agrees to use reasonable effort to the extent it has not
already done so to deliver to LICENSEE the TECHNICAL INFORMATION upon reasonable
request by LICENSEE.

 

ARTICLE 3- SUBLICENSES

 

3.1           The right to grant sublicenses conferred upon LICENSEE under this
AGREEMENT is subject to the conditions of this Article 3. Copies of all
sublicenses shall be provided by LICENSEE to LICENSOR within thirty (30) days
after execution.

 

 

Amended and Restated License Agreement
Page 9

  

3.2           Sublicensees may, at LICENSEE’s discretion, further sublicense the
rights granted to them, subject to the applicable terms and conditions of the
license granted to LICENSEE under this AGREEMENT, and subject to the following
further conditions: (i) the further sublicensee may not grant further
sublicenses without LICENSOR’S consent, which consent will not be unreasonably
withheld; (ii) NET SALES and SALES shall include, without limitation, SALES by
further sublicensees; (iii) milestones referred to in Section 4.4 reached by
further sublicensees shall trigger payment obligations by LICENSEE to LICENSOR;
and (iv) consideration received by LICENSEE resulting from further sublicensing
shall be included in the calculations under Section 4.5 and 4.5.1. Copies of all
sublicenses and further sublicenses by sublicensees shall be provided by
LICENSEE to LICENSOR within sixty (60) days after execution.

 

3.3           The legally controlling language of any sublicense shall be
English. LICENSOR'S receipt of any sublicense shall not constitute an approval
of such sublicense or a waiver of any of LICENSOR'S rights or LICENSEE'S
obligations hereunder.

 

3.4           Upon termination of this AGREEMENT for any reason, LICENSOR in its
sole discretion shall determine whether any or all sublicenses shall be
cancelled or assigned to LICENSOR. LICENSOR agrees to negotiate in good faith
with sublicensees for a period of no less than 90 days regarding a license of
LICENSOR’s rights similar to those rights held by such sublicensee prior to such
termination.

 

3.5           Notwithstanding any such sublicense, LICENSEE shall remain
primarily liable to LICENSOR for all of the LICENSEE'S duties and obligations
contained in this AGREEMENT.

 

3.6.          Except as required by law, LICENSOR agrees to use reasonable
efforts, and in no case less effort than LICENSOR uses with respect to its own
confidential information, (i) to receive and maintain all information provided
by LICENSEE under this Article 3, including but not limited to copies
sublicenses and further sublicenses, in strict confidence, except such
information which falls under any exception described in Sections 7.1.1 through
7.1.3, and (ii) to not distribute, disclose or disseminate any of the
information described in (i) above including but not limited to copies of
sublicenses and further sublicenses, to anyone except employees of LICENSOR and
others who are bound by obligations of confidentiality to LICENSOR who have a
reasonable need to have access to such information, at LICENSOR’S sole
discretion.

 

ARTICLE 4 – FEES, ROYALTIES, ANNUAL AND MILESTONE PAYMENTS, OTHER PAYMENTS AND
EQUITY

 

4.1           As partial consideration, LICENSEE shall pay to LICENSOR a License
Issue Fee of twenty-five thousand dollars ($25,000) upon execution of this
AGREEMENT.

 

4.2           LICENSEE shall pay to LICENSOR a royalty as provided in the
subsections of this Section 4.2, except under the circumstances described
hereafter in Section 4.5.1.

 

 

Amended and Restated License Agreement
Page 10

  

4.2.1           For LICENSED PRODUCTS [*], LICENSEE shall pay to LICENSOR:

 

(i)               for NET SALES in countries where such LICENSED PRODUCT(S) are
covered by a VALID CLAIM:

 

[*]% of NET SALES between $[*] to $[*] in NET SALES,

[*]% of NET SALES between $[*] and up to $[*] in NET SALES,

[*]% of NET SALES beyond $[*]

 

(ii)              for NET SALES during a period of [*] after first commercial
sale of such LICENSED PRODUCT(S) in each country where such LICENSED PRODUCT(S)
utilize TECHNICAL INFORMATION and are not covered by a VALID CLAIM:

 

[*]% of NET SALES for $[*] to $[*] in NET SALES,

[*]% of NET SALES above $[*] and up to $[*] in NET SALES,

[*]% of NET SALES for $[*] in NET SALES and beyond

 

(iii)            the above royalties in this Section 4.2.1 shall be [*] in the
event LICENSEE must (a) substantially [*] which has been described in the
definition of TECHNICAL INFORMATION (Section 1.13) and (b) substantially [*].

 

(iv)            notwithstanding those royalties provided in subsections
(i)-(iii) of this Section 4.2.1, if LICENSEE receives royalty revenue based on
net sales of LICENSED PRODUCTS [*] from a sublicensee, the amounts due LICENSOR
under this Section shall not [*] of such royalty revenue received by LICENSEE
from such sublicensee.

 

4.2.2            For LICENSED PRODUCTS [*], LICENSEE shall pay to LICENSOR,

 

(i)               for NET SALES in countries where such LICENSED PRODUCT(S) are
covered by a VALID CLAIM:

 

[*]% of NET SALES between $[*] and up to $[*] in NET SALES,

[*]% of NET SALES beyond $[*] and up to $[*] in NET SALES,

[*]% of NET SALES beyond $[*]

 

(ii)              for NET SALES during a period of [*] after first commercial
sale of such LICENSED PRODUCT(S) in each country where such LICENSED PRODUCTS
utilize TECHNICAL INFORMATION and are not covered by the scope of a VALID CLAIM:

 

[*]% of NET SALES between $[*] and up to $[*] in NET SALES,

 

 

Amended and Restated License Agreement
Page 11

 

[*]% of NET SALES beyond $[*] and up to $[*] in NET SALES,

[*]% of NET SALES beyond $[*]

 

4.2.3           In the event it becomes necessary, as determined by LICENSEE in
its reasonable discretion, for LICENSEE to obtain a license under patent rights
of a third party which are necessary in order for LICENSEE to make, have made,
use, or sell the LICENSED PRODUCT(S) and LICENSEE must pay such third party a
royalty on net sales of LICENSED PRODUCT(S) for such license, upon LICENSEE’S
provision of a copy of such license and all related agreements to LICENSOR,
notice of such license to LICENSOR, , the royalty rates provided in this Article
4 for any LICENSED PRODUCT(S) will be [*] to third parties on such LICENSED
PRODUCT(S), provided that in no event shall the royalty rates under any
provision of this Article 4 be [*] of (i) [*] the original royalty rates set
forth in Sections 4.2.1 and 4.2.2 above, or (ii) [*] percent of Net Sales.

 

4.2.4 Notwithstanding any other provision of this AGREEMENT, the [*] royalty
rates will be [*] to in this Section 4 shall be the following: (a) for 4.2.1 (i)
[*]%; (b) for 4.2.1 (ii) [*]%; (c) for 4.2.2 (i) [*]%; (d) for 4.2.2 (ii) [*]%.

 

4.3           LICENSEE shall pay to LICENSOR on each anniversary of the
RESTATEMENT DATE a non-refundable annual license fee as follows. Each of such
fees will be creditable against royalties due during the 12 months following the
due date for the payment of the annual fee.

 

PERIOD           First and second anniversaries:  $10,000         Third
anniversary:  $20,000         Fourth anniversary:  $25,000         Fifth
anniversary and each Anniversary thereafter  $50,000 

 

4.4           For each LICENSED PRODUCT reaching a milestone listed below,
LICENSEE shall pay either (y) that amount due under Sections 4.5 or 4.5.1 for
that milestone, or (z) the following milestone payments, whichever is [*],
within [*] after the reaching of each milestone by LICENSEE, its AFFILIATES or
its sublicensees, and shall report the reaching of each milestone within sixty
(60) days after it is reached.

 

 

Amended and Restated License Agreement
Page 12

  

(i) for each LICENSED PRODUCT(S) [*]:

(a)          [*];

(b)          [*];

(c)          [*];

(d)          [*].

 

(ii) for each LICENSED PRODUCT(S) [*]:

(a)          [*];

(b)         [*];

(c)          [*];

(d)         [*];

(e)          [*].

 

(iii) Sales Milestone fee of one hundred thousand dollars ($100,000) shall be
paid by LICENSEE to LICENSOR upon reaching sales of [*].

 

4.4.1 Notwithstanding anything to the contrary set forth in this AGREEMENT, it
shall be understood that the [*] contemplated by the LICENSEE as of the
RESTATEMENT DATE and to be supported by the [*] will not trigger the milestone
payment of 4.4(i)(a) or 4.4(ii)(b). This contemplated [*] shall be the only
exemption allowed by this AGREEMENT, and that all future [*] initiated after the
execution date of this AGREEMENT shall be subject to the payment terms of this
section 4.4. For purposes of this section 4.4 only, it shall be understood that
a [*] shall mean a [*]; while a [*] shall mean a [*].

 

4.5           Except under the circumstances described hereafter in this Section
4.5 and in Section 4.5.1, LICENSEE shall pay to LICENSOR [*] of all non-royalty
consideration (other than (i) cash received for direct costs of research and
development personnel working on LICENSED PRODUCTS and spent for such purposes
within two years of receipt, (ii) the FAIR MARKET VALUE of machinery and
equipment to the extent non-cash consideration used to support research and
development activities for LICENSED PRODUCTS within two years of receipt, and
(iii) reimbursement of costs incurred by LICENSEE for PATENT RIGHTS) received by
LICENSEE from sublicensing or transferring any of the rights licensed to
LICENSEE hereunder. All non-cash consideration received by LICENSEE from such
sublicensees shall be valued at the FAIR MARKET VALUE as of the date of receipt,
and shall be paid to LICENSOR either in cash (U.S. dollars) or in equity in
LICENSEE or in another mutually agreeable method, within ninety (90) days after
the date of receipt; the parties agree to negotiate in good faith to determine a
mutually acceptable and equitable method of resolving this situation should it
occur. Beginning on the first anniversary of the Original Agreement EFFECTIVE
DATE after LICENSEE has spent at least [*] on the direct costs of research and
development personnel working on LICENSED PRODUCTS and not reimbursed or paid
for by one or more sublicensees, the amount of non-royalty consideration payable
to LICENSOR shall be [*]. Beginning on the first anniversary of the Original
Agreement EFFECTIVE DATE after LICENSEE has spent at least [*] on the direct
costs of research and development personnel working on LICENSED PRODUCTS and not
reimbursed or paid for by one or more sublicensees, the amount of non-royalty
consideration payable to LICENSOR shall be [*].

 

 

Amended and Restated License Agreement
Page 13

  

4.5.1           In the event where LICENSEE grants a sublicense of the rights
granted hereunder to an unaffiliated third party which [*], then, in lieu of the
royalty and non-royalty consideration described in Sections 4.2 and 4.6,
LICENSEE shall pay LICENSOR [*] received by LICENSEE from sublicensing or
transferring any of the rights licensed to LICENSEE hereunder to a third party
sublicensee, without the step down described in the last two sentences of
Section 4.5.

 

4.6           Royalties payable pursuant to Section 4.2 hereof and received
during a CALENDAR QUARTER and other payments due hereunder pursuant to Sections
4.5 or 10.2 hereof based on recoveries or consideration received during a
CALENDAR QUARTER by LICENSEE or its AFFLITIATE(S) shall be paid within
forty-five (45) days following the last day of the applicable CALENDAR QUARTER.

 

4.7           NET SALES of any LICENSED PRODUCT(S) shall not be subject to more
than one assessment of the scheduled royalty, and such assessment shall be that
which yields the highest royalty payment to LICENSOR.

 

4.8           All dollar amounts referred to in this AGREEMENT are expressed in
United States dollars. All payments to LICENSOR under this AGREEMENT shall be
made in United States dollars by check payable to LICESOR.

 

4.9           If LICENSEE receives revenues from SALES of LICENSED PRODUCT(S)
and or sublicense payments pursuant to Section 4.5 in currency other than United
States dollars, such revenues shall be converted into United States dollars
prior to payment to LICENSOR at the conversion rate for the foreign currency as
published in the eastern edition of The Wall Street Journal as of the last
business day of the applicable CALENDAR QUARTER. If legal restrictions in a
country prevent the acquisition or prompt remittance of United States dollars to
LICENSOR with respect to SALES of LICENSED PRODUCTS in such country, LICENSEE
shall make timely payment to LICENSOR from LICENSEE’s other sources of U.S.
dollars.

 

4.10         LICENSEE shall be responsible for any and all taxes, fees, or other
charges imposed by the government of any country outside the United States on
the remittance of royalty income for sales of LICENSED PRODUCT occurring in any
such country. LICENSEE shall also be responsible for all bank transfer charges.

 

4.11         In the event that any patent or any claim thereof included within
the PATENT RIGHTS shall be held invalid in a final decision by a court of
competent jurisdiction and last resort in any country and from which no appeal
has or can be taken, all obligation to pay royalties based on such patent or
claim or any claim patentably indistinct there from shall cease as of the date
of such final decision with respect to such country. LICENSEE shall not,
however, be relieved from paying any royalties that accrued before such decision
or that are based on (i) another patent or claim not involved in such decision
or (ii) TECHNICAL INFORMATION.

 

 

Amended and Restated License Agreement
Page 14

  

4.12         Amounts due LICENSOR under this AGREEMENT that are not paid when
due shall accrue interest from the due date until paid, at a rate equal to one
and one-half percent (1.5%) per month (or the maximum allowed by law, if less).

 

4.13         As of the RESTATEMENT DATE, as partial consideration for the
license granted under this Agreement, LICENSEE has issued to LICENSOR [*] common
stock of LICENSEE, which represented five percent (5%) of LICENSEE’s equity on a
fully diluted basis outstanding on the EFFECTIVE DATE of the Original Agreement.
LICENSEE shall [*] at such time or times as may be necessary to assure that
LICENSOR’s [*] five percent (5%) [*] until one of the following happens:
LICENSEE has [*] OR the [*]. Notwithstanding the foregoing, in the event of a
CHANGE OF CONTROL of LICENSEE, immediately in advance of the consummation of
such CHANGE OF CONTROL, LICENSEE shall issue to LICENSOR such additional amount
of common stock of LICENSEE as may be necessary to bring LICENSOR’s total
holdings of common stock of LICENSEE to an amount equal to seven and a half
percent (7.5%) of the equity of LICENSEE on a fully diluted basis immediately
prior to the consummation of such CHANGE OF CONTROL, at which point the
anti-dilution provisions of this Section 4.13 shall be considered fully
satisfied and of no further force or effect.

 

4.14         If LICENSEE proposes to [*], then LICENSOR and/or its Assignee
(defined below) will have the right to [*]. The term “Assignee” means (a) [*],
or its assignee, (b) Rutgers University, or its assignee or (c) any entity that
is controlled by LICENSOR.

 

4.15         LICENSOR shall have the right to have an observer seat on the Board
of Directors of LICENSEE as long as LICENSOR’s common stock in LICENSEE
represents more than one percent (1%) of LICENSEE’s equity issued and
outstanding on a fully-diluted basis; provided, however, notwithstanding
LICENSOR’s interest in LICENSEE, the right to an observer seat under this
Section 4.16 shall cease no later than the listing of LICENSEE’s common stock on
any public securities exchange in the United States of America. LICENSOR’s
observer shall be the Executive Director of LICENSOR’s Office of Technology
Transfer and Business Development, or another designee of LICENSOR, its
successors or assigns. LICENSEE shall provide to LICENSOR all notices and
information that it provides to its full members of the Board of Directors at
the same time it provides it to them. For the avoidance of doubt, LICENSOR’s
rights under this Section 4.15 shall become null and void should LICENSEE
undergo a CHANGE OF CONTROL.

 

 

Amended and Restated License Agreement
Page 15

  

ARTICLE 5- ROYALTY, PROGRESS AND PAYMENT REPORTS

 

5.1           LICENSOR shall deliver to LICENSEE with each payment made pursuant
to Section 4.7 herein a report, certified by the chief financial officer of
LICENSEE, setting forth in reasonable detail the calculation of the royalties,
as well as all other payments due to LICENSOR during such CALENDAR QUARTER
pursuant to the terms of Article 4 of this AGREEMENT. Each report shall include,
without limitation:

 

5.1.1Number of LICENSED PRODUCT(S) involved in SALES, listed by country;

5.1.2Gross SALES of LICENSED PRODUCT(S);

5.1.3Qualifying costs, as defined in Section 1.11, listed by category of cost;

5.1.4NET SALES of LICENSED PRODUCT(S) listed by country;

5.15Royalties owed to LICENSOR;

5.1.6Deductions from royalties owed because of annual fees paid under Section
4.3;

5.1.7Calculation of LICENSOR’S share of any infringement litigation recoveries
subject to payment under Section 4.5 and any sublicense consideration received
and subject to payment under Section 4.6.

5.1.8Listing and accounting for any other payments due to LICENSOR pursuant to
Article 4 hereof during the CALENDAR QUARTER;

 

5.2           LICENSEE shall maintain and cause its AFFILIATES and sublicensees
to maintain, complete and accurate books and records in accordance with
generally accepted accounting principles consistently applied that enable the
royalties and other payments due hereunder to be verified. The records for each
CALENDAR QUARTER shall be maintained for seven (7) years after the submission of
each report under Section 5.1 hereof. Upon reasonable prior notice to LICENSEE,
LICENSOR and its accountants shall have access to all books and records relating
to the reports due under Section 5.1 and the payments due under Article 4, as
well as the diligence requirements and reports under Article 6 sufficient to
conduct a review and audit thereof. Such access shall be available not more than
once each CALENDAR YEAR, during normal business hours, and for each of three (3)
years after the expiration or termination of this AGREEMENT. If LICENSOR
determines that LICENSEE has underpaid undisputed royalties or other undisputed
payments due by five percent (5%) or more, LICENSEE will pay the costs and
expenses of LICENSOR and its accountants in connection with their review and/or
audit. LICENSEE will pay any undisputed overdue amounts as well as late interest
charges within fourteen (14) days of notification to it of underpayment with
supporting documentation.

 

5.3           Beginning six (6) months after the RESTATEMENT DATE, and
semi-annually thereafter until the later of five years after the RESTATEMENT
DATE or one year after this AGREEMENT has been terminated or expires, LICENSEE
shall submit to LICENSOR a progress report covering LICENSEE’S activities
related to the research, development and testing of all LICENSED PRODUCTS and
the obtaining of applicable governmental approvals necessary for marketing.
These progress reports shall be made for each LICENSED PRODUCT in each country
of the TERRITORY. Beginning on the sixth anniversary of the RESTATEMENT DATE,
such progress reports shall be submitted annually instead of semiannually, with
the last report due one year after this AGREEMENT has been terminated or
expires.

 

 

Amended and Restated License Agreement
Page 16

  

5.4           The progress reports submitted under Section 5.3 shall include
sufficient information to enable LICENSOR to determine LICENSEE’S progress in
fulfilling its obligations under Article 6, and shall follow the format of the
document attached as Appendix C.

 

5.5           LICENSOR agrees to receive and maintain all information provided
by LICENSEE under this Article 5, including but not limited to royalty reports,
in confidence to the same extent described in Section 3.6, except such
information which falls under any exception described in Sections 7.1.1 through
7.1.3.

 

ARTICLE 6- DILIGENCE

 

6.1           LICENSEE shall use commercially reasonable efforts, and require
its sublicensees and further sublicensees to use commercially reasonable
efforts, to develop and make commercially available LICENSED PRODUCT(S) for
commercial sales and distribution in a timely manner and create and fulfill
market demand for such LICENSED PRODUCTS in at least the United States, Europe
and Japan.

 

6.2           Prior to signing this Agreement, LICENSEE has provided to LICENSOR
the Commercial Development Plan attached hereto as Appendix B, under which
LICENSEE intends to bring LICENSED PRODUCTS to market. LICENSOR shall have full
opportunity to review, comment on, and approve the final, mutually agreed Plan
prior to execution of this Agreement. PERFORMANCE BENCHMARKS means those
diligence goals and dates defined in the Commercial Development Plan.

 

6.3           As provided in Article 5, LICENSEE shall provide written reports
on its product development progress or efforts to commercialize under the
Commercial Development Plan. If reported progress differs from that projected in
the Commercial Development Plan, LICENSEE shall explain the reasons for such
differences. In the event that a substantial change in laws or regulations or
feedback following interactions with the FDA affects the approval process in a
material way or the Commercial Development Plan for any LICENSE PRODUCT(s)
hereunder, and prevents LICENSEE from meeting any of the PERFORMANCE BENCHMARKS
or milestone dates set forth in the Commercial Development Plan, LICENSOR and
LICENSEE agree to negotiate in good faith a reasonable change in the dates so
affected.

 

 

Amended and Restated License Agreement
Page 17

  

6.4           Subject to Section 6.3, LICENSEE may amend the PERFORMANCE
BENCHMARKS at any time upon written consent by LICENSOR. LICENSOR shall not
unreasonably withhold approval of any request of LICENSEE to extend the time
periods associated with the PERFORMANCE BENCHMARKS if such request is supported
by a reasonable showing by LICENSEE of diligence in its performance under the
Commercial Development Plan.

 

6.5           On or about the anniversary date of this Agreement, LICENSOR shall
have the right to call for a half-day, detailed review meeting during which
LICENSEE and representatives of sublicensees, if any, and LICENSOR shall discuss
the progress reports submitted by LICENSEE pursuant to Article 5 hereof. These
meetings shall be held at LICENSEE’s facility under appropriate confidentiality
and LICENSEE will encourage its scientists and staff to provide full and
detailed information to enable LICENSOR to evaluate the progress reports
submitted by LICENSEE and to evaluate proposed amendments to the Commercial
Development Plan as described in this Section 6.

 

6.6           LICENSOR agrees to receive and maintain all information provided
by LICENSEE under this Article 6, including but not limited to the Commercial
Development Plan and modifications thereto, in confidence, to the same extent
described in Section 3.6, except such information which falls under any
exception described in Sections 7.1.1 through 7.1.3.

 

ARTICLE 7 – CONFIDENTIALITY

 

7.1           Each PARTY shall maintain in confidence, and hereby agrees not to
disclose to any third party, and use only to perform its obligations under this
AGREEMENT all CONFIDENTIAL INFORMATION received pursuant to this AGREEMENT. Each
PARTY agrees to ensure that its employees and sublicensees have access to
CONFIDENTIAL INFORMATION only on a need-to-know basis and shall treat the
CONFIDENTIAL INFORMATION with the same level of confidentiality with which each
PARTY treats its own CONFIDENTIAL INFORMATION, but no less than reasonable care.
The foregoing obligations shall not apply to:

 

7.1.1           information that is known to LICENSEE or independently developed
by LICENSEE prior to the time of disclosure, in each case, to the extent
evidenced by written records promptly disclosed to LICENSOR after receipt of the
CONFIDENTIAL INFORMATION; or

7.1.2           information disclosed to LICENSEE by a third party that has a
right to make such disclosure without restriction; or

7.1.3           information that is or becomes patented, published or otherwise
part of the public domain as a result of acts by LICENSOR or a third person
obtaining such information as a matter of right, including the right to publish;
or

 

 

Amended and Restated License Agreement
Page 18

 

7.1.4           information that is required to be disclosed by order of
governmental authority or a court of competent jurisdiction; provided that
LICENSEE shall use its best efforts to obtain confidential treatment of such
information by the agency or court; or

7.1.5           TECHNICAL INFORMATION that is necessary or helpful to be
disclosed in order for LICENSED PRODUCT(S) to be developed and commercialized as
intended herein by the parties, including any disclosure required or helpful to
obtain or expedite regulatory approval, provided LICENSEE uses reasonable
efforts to disclose such information under obligations of confidentiality and
limited use comparable to those contained in this Section 7.1.

 

7.2           The confidentiality and use obligations set forth in Section 7.1
herein shall apply during the term of this AGREEMENT and for three (3) years
after termination or expiration of this AGREEMENT.

 

ARTICLE 8 - TERM AND TERMINATION

 

8.1           Unless otherwise terminated by operation of law or by acts of the
parties in accordance with the provisions of this AGREEMENT, this AGREEMENT
shall commence on the RESTATEMENT DATE and shall remain in effect in each
country until the expiration of the last-to-expire PATENT RIGHTS licensed under
this AGREEMENT or seven and one-half (7.5) years from the date of first
commercial sale of a LICENSED PRODUCT in such country, whichever is later.

 

8.2           LICENSEE may, at its option, terminate this AGREEMENT at any time
by doing all of the following:

 

8.2.1           by ceasing to develop, register, make, have made, use and sell
all LICENSED PRODUCT(S);

8.2.2           by terminating all sublicenses, and causing all sublicensees to
cease developing, registering, making, having made, using and selling all
LICENSED PRODUCT(S);

8.2.3           by giving one hundred eighty (180) days written notice to
LICENSOR of such cessation and of LICENSEE'S intent to terminate;

8.2.4           by tendering payment of all accrued royalties and amounts due
under this AGREEMENT as of the last day of the 180 day period referred to in
Section 8.2.3.

 

8.3           LICENSOR may terminate this AGREEMENT if any of the following
occur:

 

8.3.1           LICENSEE becomes more than sixty (60) days in arrears of any
payments due to LICENSOR pursuant to this AGREEMENT, and LICENSEE does not
provide full payment within thirty (30 ) business days after written demand
therefor by LICENSOR; or

8.3.2           LICENSEE becomes subject to a BANKRUPTCY EVENT; or

 

 

Amended and Restated License Agreement
Page 19

 

8.3.3           LICENSEE otherwise breaches this AGREEMENT and does not cure
such breach within sixty (60) days written notice thereof. Breaches shall
include, without limitation, failure to make any royalty or progress report when
due under this AGREEMENT and failure to exercise required diligence efforts
under Article 6, including failure to successfully complete any diligence
requirement described in Article 6; provided, however, than any such termination
pursuant to Article 6 shall be limited to only those fields for which LICENSEE
has failed to complete such diligence requirements and no termination shall be
possible in the event there has been a change in law or regulation, or in the
event an action, omission or other feedback, recommendation, decision or
guidance from the FDA is determined to materially affect the ability of LICENSEE
to meet its obligations under Article 6.

8.3.4           Nine (9) years have elapsed from the RESTATEMENT DATE, LICENSEE,
an AFFILIATE or a sublicensee has not commenced commercial sales of at least one
LICENSED PRODUCT, and LICENSOR has given LICENSEE ninety (90) days’ notice of
intent to terminate.

 

8.4           If LICENSEE becomes subject to a BANKRUPTCY EVENT, all duties of
LICENSOR and all rights (but not duties) of LICENSEE under this AGREEMENT shall
immediately terminate without the necessity of any action being taken either by
LICENSOR or by LICENSEE

 

8.5           LICENSEE'S accrued obligations under all provisions of this
Agreement shall survive early termination or expiration of this AGREEMENT. In
addition, the provisions of Sections 3.4, 3.5, 8.5, 8.6, 8.7, 9.7, 10.6 and
Articles 5, 7, 11, 12 and 13 shall survive such early termination or expiration.

 

8.6           Any termination or expiration of this AGREEMENT shall not relieve
LICENSEE of any obligation or liability accrued hereunder prior thereto or
rescind anything done by LICENSEE or any payments made to LICENSOR prior
thereto, and such termination or expiration shall not affect in any manner any
rights of LICENSOR arising under this AGREEMENT prior to such termination or
expiration.

 

8.7           Upon early termination or expiration of this AGREEMENT, LICENSEE
shall within sixty (60) days return to LICENSOR all TECHNICAL INFORMATION and
CONFIDENTIAL INFORMATION. The parties shall negotiate in good faith regarding
LICENSOR’S right to receive and use data generated by or for LICENSEE that may
facilitate the development or commercialization of the technology licensed
hereunder.

 

 

Amended and Restated License Agreement
Page 20

  

ARTICLE 9 - PATENT MAINTENANCE AND REIMBURSEMENT

 

9.1           LICENSEE shall, at its expense, manage, direct and shall have sole
responsibility and discretion in decisions respecting the preparation, filing,
prosecution, maintenance, defense, and abandonment of the PATENT RIGHTS licensed
hereunder, using counsel of its choice (chosen with the consent of LICENSOR,
which consent will not be unreasonably withheld). LICENSOR consents to the use
of McCarter & English, MH2 Technology Law Group, and any other counsel the
parties may mutually agree upon in the future. LICENSEE shall instruct counsel
to copy LICENSOR on all communications related to prosecution of the PATENT
RIGHTS. LICENSEE’S counsel shall take instructions only from LICENSEE. LICENSEE
shall keep LICENSOR informed and apprised of actions and decisions relating to
the PATENT RIGHTS, including but not limited to providing copies of patent
filings, office actions and communications from and to any patent offices and
providing at least 60 days written notice to LICENSOR prior to (i) abandoning
any of the PATENT RIGHTS or (ii) failing to defend any of the PATENT RIGHTS.

 

9.1.1           LICENSEE shall be free to abandon PATENT RIGHTS at its
discretion provided that it accords LICENSOR adequate notice of any such
decision as specified in Section 9.1. In the event LICENSOR wishes to take over
management of any PATENT RIGHTS which LICENSEE chooses to abandon, pursuant to
the 60 day notice provided in Section 9.1, LICENSOR may do so upon written
notice to LICENSEE.

 

9.1.2.          LICENSEE shall be free to file or not file applications related
to the PATENT RIGHTS in any country at its discretion. Should LICENSEE elect not
to file a patent application in a country or countries, LICENSOR may file such
application(s) using counsel of its choice upon written notice to LICENSEE.

 

9.1.3.          After LICENSOR provides notice to LICENSEE pursuant to Section
9.1.1 or 9.1.2, LICENSOR shall be solely responsible, at its expense, for all
aspects of management of such patent or patent application. LICENSEE shall
remain responsible providing the information required under Section 9.1, and for
paying for all costs incurred prior to the date that LICENSOR has taken
responsibility. Thereafter, LICENSEE shall have not further rights in such
PATENT RIGHTS, and LICENSOR shall have full discretion in how it wishes to
manage them, including but not limited to licensing them to third parties.

 

9.2           Each party shall cooperate reasonably with the other’s activities
under Section 9.1, including but not limited to applying for an extension of the
term of any patent included within PATENT RIGHTS if appropriate under the Drug
Price Competition and Patent Term Restoration Act of 1984 as amended. Each party
agrees to execute all documents and to take any additional action as the other
may reasonably request in connection with activities under Section 9.1.

 

 

Amended and Restated License Agreement
Page 21

  

9.3           All unreimbursed past, present and future costs associated with
preparing, filing, prosecuting, defending, and maintaining and management of the
licensed PATENT RIGHTS shall be borne and promptly paid by LICENSEE; provided,
however, any costs incurred by LICENSEE in recording that certain assignment of
PATENT RIGHTS by BDSI to LICENSOR before the USPTO or any foreign patent office
shall be credited against any payment owed to LICENSOR by LICENSEE under this
Agreement.

 

9.4           After the RESTATEMENT DATE, upon periodic request by LICENSEE,
LICENSOR shall advise LICENSEE of discoveries or inventions made by, under the
direction or supervision of Dr. Mannino and owned by LICENSOR that have been
formally disclosed to LICENSOR’s technology transfer office and which LICENSOR
considers may be of interest to LICENSEE and which are available for licensing
to LICENSEE. If not covered by the PATENT RIGHTS, and should LICENSEE wish to
license the intellectual property relating to such discoveries or inventions,
the PARTIES will enter into good faith negotiations for the possible licensing
of them to LICENSEE.

 

9.6           LICENSEE, its AFFILIATES and its sublicensees and their further
sublicensees shall comply with all United States and foreign laws with respect
to patent marking of LICENSED PRODUCT(S).

 

9.7           Upon expiration or early termination of this AGREEMENT, or the
removal of any PATENT RIGHTS or claims thereof from this AGREEMENT, LICENSOR
shall become responsible for such PATENT RIGHTS and/or claims, except for
non-cancellable commitments made by and liabilities incurred by LICENSEE during
the term of this AGREEMENT.

 

ARTICLE 10 - INFRINGEMENT AND LITIGATION

 

10.1         LICENSOR and LICENSEE are responsible for notifying each other
promptly of any infringement of PATENT RIGHTS that may come to their attention.
The parties shall consult with one another in a timely manner concerning any
appropriate response thereto.

 

10.2         LICENSEE shall have the right, but not the obligation to prosecute
such infringement at its own expense. At LICENSEE’S request and expense,
LICENSOR will reasonably cooperate by joining as a party plaintiff if required
to do so by law to maintain such action or proceeding and by executing and
making available such documents as LICENSEE may reasonably request. LICENSEE
shall have the right to settle any claim or suit for infringement of the PATENT
RIGHTS with prior approval of LICENSOR, including by granting the infringing
party a sublicense to the PATENT RIGHTS pursuant to Article 3 of this AGREEMENT.
LICENSEE shall not settle or compromise any such suit in a manner that imposes
any obligations or restrictions on LICENSOR without LICENSOR'S written
permission, such permission not to be unreasonably withheld. Any excess
financial recovery, after all litigation costs and expenses have been paid,
shall be apportioned between LICENSEE and LICENSOR with [*] to LICENSEE and [*]
to LICENSOR.

 

Amended and Restated License Agreement
Page 22

  

10.3         LICENSEE’S rights in Section 10.2 shall be subject to the
continuing right of LICENSOR to intervene at LICENSOR's own expense and join
LICENSEE in any claim or suit for infringement of the PATENT RIGHTS. Any
consideration received by LICENSEE in settlement of any claim or suit shall be
shared between LICENSOR and LICENSEE in proportion with their share of the
litigation expenses in such infringement action, but LICENSOR shall in no event
receive less than the percentage share it is entitled to under Section 10.2.

 

10.4         If LICENSEE fails to prosecute such infringement, LICENSOR shall
have the right, but not the obligation, to prosecute such infringement at its
own expense. In such event, financial recoveries will be entirely retained by
LICENSOR.

 

10.5         In any action to enforce any of the PATENT RIGHTS, either party, at
the request and expense of the other party, shall cooperate to the fullest
extent reasonably possible. This provision shall not be construed to require
either party to undertake any activities, including legal discovery, at the
request of any third party except as may be required by lawful process of a
court of competent jurisdiction.

 

10.6      This Article 10 shall survive expiration or termination of this
AGREEMENT to the extent any litigation has been commenced hereunder prior to
expiration or termination.

 

ARTICLE 11 - DISCLAIMER OF WARRANTY, INDEMNIFICATION AND INSURANCE

 

11.1         THE PATENT RIGHTS AND TECHNICAL INFORMATION ARE PROVIDED ON AN "AS
IS" BASIS, AND NO REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, ARE MADE
WITH RESPECT THERETO. BY WAY OF EXAMPLE BUT NOT OF LIMITATION, NO
REPRESENTATIONS OR WARRANTIES ARE MADE (i) OF COMMERCIAL UTILITY; (ii) OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE; OR (iii) THAT THE USE OF
THE PATENT RIGHTS, TECHNICAL INFORMATION, OR THAT MAKING, USING OR SELLING
LICENSED PRODUCT(S) WILL NOT INFRINGE ANY PATENT, COPYRIGHT OR TRADEMARK OR
OTHER PROPRIETARY OR PROPERTY RIGHTS OF OTHERS. LICENSOR AND BDSI SHALL NOT BE
LIABLE TO LICENSEE, ITS AFFILIATES, OR THEIR RESPECTIVE SUCCESSORS OR ASSIGNS OR
ANY THIRD PARTY WITH RESPECT TO: ANY CLAIM ARISING FROM THE USE OF THE PATENT
RIGHTS OR TECHNICAL INFORMATION, OR FROM THE MANUFACTURE, USE OR SALE OF
LICENSED PRODUCT(S); OR ANY CLAIM FOR LOSS OF PROFITS, LOSS OR INTERRUPTION OF
BUSINESS, OR FOR, DIRECT, INDIRECT, SPECIAL OR CONSEQUENTIAL DAMAGES OF ANY
KIND.

 

 

Amended and Restated License Agreement
Page 23

  

11.2         To the maximum extent permitted by applicable law, LICENSEE shall
defend, indemnify and hold harmless LICENSOR, BDSI, and their respective
trustees, officers, agents and employees (individually, an "Indemnified Party",
and collectively, the "Indemnified Parties"), from and against any and all
liability, loss, damage, action, claim or expense suffered or incurred by the
Indemnified Parties (including attorney's fees) (individually, a "Liability",
and collectively, the "Liabilities") that results from or arises out of: (i) the
development, use, manufacture, promotion, sale or other disposition, of any
TECHNICAL INFORMATION, PATENT RIGHTS or LICENSED PRODUCT(S) by LICENSEE, its
AFFILIATES or their respective assignees, sublicensees and their further
sublicensees, vendors or other third parties; (ii) breach by LICENSEE or its
AFFILIATE(S) of any covenant or agreement contained in this AGREEMENT; and (iii)
the enforcement by an Indemnified Party of its rights under this Section.
Without limiting the foregoing, LICENSEE will defend, indemnify and hold
harmless the Indemnified Parties from and against any Liabilities resulting
from:

 

11.2.1           any product liability or other claim of any kind related to the
use by a third party of a LICENSED PRODUCT(S) that was developed, manufactured,
used, sold or otherwise disposed of by LICENSEE, its AFFILIATES or their
assignees, sublicensees and their further sublicensees, vendors or other third
parties; and/or

 

11.2.2           a claim by a third party that the TECHNICAL INFORMATION or
PATENT RIGHTS or the design, composition, manufacture, use, sale or other
disposition of any LICENSED PRODUCT(S) infringes or violates any patent,
copyright, trademark or other intellectual property rights of such third party
other than claims that result solely from the actions of LICENSOR or its agents.

 

11.3         The Indemnified Party shall notify LICENSEE of any claim or action
giving rise to Liabilities subject to the provisions of the foregoing Section.
LICENSEE shall have the obligation to defend any such claim or action, at its
cost and expense. LICENSEE shall not settle or compromise any such claim or
action in a manner that imposes any restrictions or obligations on LICENSOR
without LICENSOR'S prior written consent. If LICENSEE fails or declines to
assume the defense of any such claim or action within thirty (30) days after
notice thereof, LICENSOR may assume the defense of such claim or action for the
account of and risk of LICENSEE, and any Liabilities related thereto shall be
conclusively deemed a liability of LICENSEE. LICENSEE shall pay promptly to the
Indemnified Party any Liabilities to which the foregoing indemnity relates, as
incurred. The indemnification rights of LICENSOR or other Indemnified Party
contained herein are in addition to all other rights which such Indemnified
Party may have at law or in equity or otherwise.

 

 

Amended and Restated License Agreement
Page 24

  

11.4         LICENSEE shall procure and maintain a policy or policies of
comprehensive general liability insurance, including broad form and contractual
liability, in a minimum amount of $1,000,000 combined single limit per
occurrence and in the aggregate as respects personal injury, bodily injury and
property damage arising out of LICENSEE'S or its AFFILIATE(S) performance of
this AGREEMENT. LICENSEE insurance shall be primary coverage, and LICENSOR
insurance or self-insurance shall be excess coverage and non-contributory.

 

11.5         The policy or policies of insurance specified herein shall be
issued by an insurance carrier with an A.M. Best rating of "A" or better and
shall name LICENSOR and BDSI as additional insureds with respect to LICENSEE'S
performance of this AGREEMENT. LICENSEE shall provide LICENSOR with certificates
evidencing the insurance coverage required herein and all subsequent renewals
thereof. Such certificates shall provide that LICENSEE'S insurance carrier(s)
notify LICENSOR in writing at least thirty (30) days prior to cancellation or
material change in coverage.

 

11.6         LICENSOR shall periodically review the adequacy of the minimum
limits of liability specified herein. Following such review and based upon
LICENSOR’s good faith determination that such minimum limits of liability
specified herein are no longer adequate, LICENSOR reserves the right to require
LICENSEE to adjust such coverage limits accordingly; provided, however,
LICENSEE’s inability to comply with such request shall not be considered a
breach of this AGREEMENT nor form the basis of termination under Article 8. The
specified minimum insurance amounts shall not constitute a limitation on
LICENSEE'S obligation to indemnify LICENSOR or other Indemnified Parties under
this AGREEMENT.

 

ARTICLE 12 - USE OF LICENSOR'S NAME; INDEPENDENT CONTRACTOR

 

12.1         LICENSEE and its employees and agents shall not use and LICENSEE
shall not permit its AFFILIATES or sublicensees to use LICENSOR'S name, any
adaptation thereof, any LICENSOR logotype, trademark, service mark or slogan or
the name mark or logotype of any LICENSOR representative or organization in
marketing or advertising materials, or in a manner that implies endorsement,
without the prior written consent of LICENSOR in each instance, which consent
will not be unreasonably withheld.

 

12.2         Nothing herein shall be deemed to establish a relationship of
principal and agent between LICENSOR and LICENSEE, nor any of their agents or
employees for any purpose whatsoever. This AGREEMENT shall not be construed as
constituting LICENSOR and LICENSEE as partners, or as creating any other form of
legal association or arrangement that would impose liability upon one party for
the act or failure to act of the other party.

 

 

Amended and Restated License Agreement
Page 25

  

ARTICLE 13 - MISCELLANEOUS PROVISIONS

 

13.1         LICENSEE shall comply with all prevailing laws, rules and
regulations pertaining to the development, testing, manufacture, marketing,
sale, use, import or export of LICENSED PRODUCT(S). Without limiting the
foregoing, it is understood that this AGREEMENT may be subject to United States
laws and regulations controlling the export of technical data, computer
software, laboratory prototypes and other commodities, articles and information,
including the Arms Export Control Act as amended in the Export Administration
Act of 1979, and that the parties’ obligations hereunder are contingent upon
compliance with applicable United States export laws and regulations. The
transfer of certain technical data and commodities may require a license from
the cognizant agency of the United States Government and/or written assurances
by LICENSEE that LICENSEE shall not export data or commodities to certain
foreign countries without prior approval of such agency. LICENSOR neither
represents that a license is not required nor that, if required, it will issue.

 

13.2         This AGREEMENT will be binding on the parties hereto and upon their
respective successors and assigns. LICENSEE may at any time, upon written notice
to LICENSOR, assign this AGREEMENT to a purchaser of all of its business,
provided such assignment does not adversely affect LICENSOR’S rights hereunder.
Except as provided above, LICENSEE will not assign this AGREEMENT, or delegate
any right or obligation hereunder without the prior written consent of LICENSOR,
which consent may not be unreasonably withheld. LICENSOR may assign this
AGREEMENT at any time to Rutgers, the State University of New Jersey. Any
attempted assignment or delegation in violation of this Section 13.2 will be
void.

 

13.3         Notices, payments, statements, reports and other communications
under this AGREEMENT shall be in writing and shall be deemed to have been
received (i) when personally delivered, or (ii) five (5) days after mailing if
mailed by first-class certified mail, postage paid and deposited in the United
States mail, or (iii) as of the date dispatched if sent by public overnight
courier (e.g., Federal Express), or (iv) or as otherwise agreed upon in writing
by the parties and addressed as follows:

 

If for LICENSOR:

 

Director, Biomedical and Life Sciences Licensing

Office of Technology Commercialization

Rutgers, The State University of New Jersey

ASB Annex III, 3 Rutgers Plaza

New Brunswick, New Jersey 08901-8559

 

 

Amended and Restated License Agreement
Page 26

  

If for LICENSEE:

 

Dr. J Carl Craft, M.D.

CEO

Aquarius Biotechnologies, Inc.

2037 W. Carroll Avenue

Chicago, IL 60612

 

Either party may change its official address upon written notice to the other
party.

 

13.4         This AGREEMENT shall be construed and governed in accordance with
the laws of the State of New Jersey, without giving effect to conflict of law
provisions, but the scope and validity of any patent or patent application shall
be governed by the applicable laws of the country of such patent or patent
application.

 

13.5         This AGREEMENT embodies the entire understanding of the parties and
shall supersede all previous and contemporaneous communications, representations
or understandings, either oral or written, between the parties relating to the
subject matter hereof. Any modification of this AGREEMENT shall be in writing
and signed by an authorized representative of each party.

 

13.6         In the event that a party to this AGREEMENT perceives the existence
of a dispute with the other party concerning any right or duty provided for
herein, the parties shall, as soon as practicable, confer in an attempt to
resolve the dispute. If the parties are unable to resolve such dispute amicably
within ninety (90) days of initial notice of dispute by one party to the other
party, then the parties hereby submit to the exclusive jurisdiction of and venue
in the courts located in the State of New Jersey with respect to any and all
disputes relating to this AGREEMENT.

 

13.7         A waiver by either party of a breach or violation of any provision
of this AGREEMENT will not constitute or be construed as a waiver of any
subsequent breach or violation of that provision or as a waiver of any breach or
violation of any other provision of this AGREEMENT or a subsequent breach of the
same provision.

 

13.8         In case any of the provisions contained in this AGREEMENT shall be
held to be invalid, illegal or unenforceable in any respect in any jurisdiction,
(i) such invalidity, illegality or unenforceability shall not affect any other
provisions hereof, (ii) the particular provision, to the extent permitted by
law, shall be reasonably construed and equitably reformed to be valid and
enforceable and if the provision at issue is a commercial term, it shall be
equitably reformed so as to maintain the overall economic benefits of the
AGREEMENT as originally agreed upon by the parties, and (iii) this AGREEMENT
shall be construed as if such invalid or illegal or unenforceable provisions had
never been contained herein.

 

 

Amended and Restated License Agreement
Page 27

  

13.9         The headings and captions used in this AGREEMENT are for
convenience of reference only and shall not affect its construction or
interpretation.

 

13.10         Nothing in this AGREEMENT, express or implied, is intended to
confer on any person, other than the parties hereto or their permitted assigns,
any benefits, rights or remedies.

 

13.11         Neither LICENSEE nor its AFFILIATES shall originate any publicity,
news release or other public announcement, written or oral, relating to this
AGREEMENT or the existence of an arrangement between the parties, except as
required by law or any applicable securities exchange rules (including, without
limitation, provisions regarding the disclosure requirements required by the
U.S. Securities and Exchange Commission for publicly quoted companies provided
that such party required to file or disclose shall seek appropriate confidential
treatment and shall seek to minimize such disclosure), without the prior written
approval of the LICENSOR, which approval shall not be unreasonably withheld.
Each party shall respond to a request for approval from the other party within
thirty (30) days after receipt of the request.

 

13.12         This AGREEMENT may be executed in any number of counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

13.13         LICENSEE shall not enter into any agreements relating to this
AGREEMENT with any of the INVENTORS or other LICENSOR employees or students in
contravention of the legal rights or policies of LICENSOR or without the prior
written consent of LICENSOR, which consent shall not be unreasonably withheld.

 

13.14         In the event of a failure of performance due under the terms of
this AGREEMENT by either party, if the other party undertakes legal action
against the non-performing party on account thereof, then the party undertaking
legal action shall be entitled to reasonable attorneys’ fees in addition to
costs and disbursements if it prevails in such legal action.

 

[End of Agreement – Signature Pages To Follow]

 

 

Amended and Restated License Agreement
Page 28

  

IN WITNESS WHEREOF the parties, intending to be legally bound, have caused this
AGREEMENT to be executed by their duly authorized representatives on the date
first set forth above.

 

FOR LICENSOR:    /s/ David Kimball, Ph.D.   By: S. David Kimball, Ph.D. Title:
Associate Vice President, Research Commercialization Office of Research and
Economic Development DATE: January 29, 2015

 

FOR LICENSEE:      /s/ J Carl Craft   By: J Carl Craft Title: Chief Executive
Officer Date: January 29, 2015

 

 

Amended and Restated License Agreement
Page 29

 

APPENDIX A (i)

 

Table I.         Solely Owned by Rutgers

 

Title   Country   Appln. No.   Patent No. [*]   [*]   [*]   [*] [*]   [*]   [*]
    [*]   [*]   [*]   [*] [*]   [*]   [*]   [*] [*]   [*]   [*]   [*] [*]   [*]
  [*]   [*] [*]   [*]   [*]   [*] [*]   [*]   [*]   [*] [*]   [*]   [*]   [*]
[*]   [*]   [*]   [*] [*]   [*]   [*]   [*] [*]   [*]   [*]   [*] [*]   [*]  
[*]   [*] [*]   [*]   [*]     [*]   [*]   [*]     [*]   [*]   [*]   [*] [*]  
[*]   [*]     [*]   [*]   [*]   [*]

 

 

Amended and Restated License Agreement
Page 30

  

Table I.        Solely Owned by Rutgers (cont’d)

 

Title   Country   Appln. No.   Patent No. [*]   [*]   [*]     [*]   [*]   [*]  
  [*]   [*]   [*]     [*]   [*]   [*]    

 

Table II. Co-Owned by Rutgers

 

Title   Country   Appln. No.   Patent No. [*]   [*]   [*]     [*]   [*]   [*]  
  [*]   [*]   [*]    

 

 

Amended and Restated License Agreement
Page 31

 

APPENDIX A (ii)

 

[*]

 

 

Amended and Restated License Agreement
Page 32

 

APPENDIX B – Commercial Development Plan

 

As the cochleate technology is a drug delivery platform with broad potential
applications, there are many potential development routes that would lead to a
commercial product utilizing cochleates. These development routes include
pharmaceutical applications and non-pharmaceutical applications, such as food
and cosmetics.

 

Diligence terms are listed below for both pharmaceutical and non-pharmaceutical
products. The PHARMACEUTICAL PRODUCT field shall mean the treatment of any
disease or condition. The NON-PHARMACEUTICAL PRODUCT field shall mean all fields
except the treatment of any disease or condition.

 

PHARMACEUTICAL PRODUCT Diligence Terms

 

General

 

LICENSEE, an AFFILIATE or a sublicensee will ensure on-going development of one
or more LICENSED PRODUCTS by continued annual expenditure for direct costs of no
less than [*] annually during the first year after the Restatement Date and [*]
annually thereafter.

 

For Pharmaceutical Products other than encochleated Amphotericin B or
Amikacin[*]:

 

LICENSEE, an AFFILIATE or a sublicensee will [*].

LICENSEE, an AFFILIATE or a sublicensee will [*].

LICENSEE, an AFFILIATE or a sublicensee will [*].

LICENSEE, an AFFILIATE or a sublicensee will [*].

LICENSEE, an AFFILIATE or a sublicensee will [*].

 

Development Plan Disclaimer

 

LICENSOR and LICENSEE acknowledge and agree that during the course of normal
pharmaceutical development certain key findings: (i) may provide opportunities
for accelerated development, either under fast track FDA review or under
alternative regulatory pathways such 505(b)(2), and LICENSEE commits to exploit
such opportunities for rapid development as is commercially reasonable; (ii) may
reveal issues related to safety/tolerability or lack of efficacy, or may result
in FDA advise/action adversely affecting the development plan for a certain
pharmaceutical product; or (iii) significant development progress or regulatory
approval of competing products may affect clinical utility or commercial
competitiveness, such that items (ii) and (iii) may require assessment of any
viable development pathways given such findings and potential adjustment of the
development or abandonment of the program if further development is no longer
commercially reasonable.

 

Amended and Restated License Agreement
Page 33

  

For Pharmaceutical Products comprising encochlaeted Amphotericin B:

 

·Amphotericin B is a fungicidal (as opposed to fungistatic) broad spectrum
antifungal. As of the Restatement Date, the program for encochleated
Amphotericin B has completed a one dose escalating (200-800mg) single dose oral
administration PK study, with favorable tolerability. [*].

 

·In collaboration with NIH-NIADD, LICENSEE is developing a protocol for an open
label Phase 2a efficacy study of patients with refractory mucocutaneous
Candidiasis, also incorporating single and multiple dose PK in such patients.
[*].

 

[*].

 

For Pharmaceutical Products comprising encochleated Amikacin:

 

·Amikacin is an aminoglycoside antibiotic with broad spectrum activity against
many gram-negative bacteria. [*].

 

·As of the RESTATEMENT DATE, the encochleated Amikacin has undergone [*]

 

·[*]

 

·[*]

 

NON-PHARMACEUTICAL PRODUCT diligence terms

 

LICENSEE, an AFFILIATE or a sublicensee will commence a [*] of at least one
LICENSED PRODUCT in the NON-PHARMACEUTICAL field within [*] of the RESTATEMENT
DATE in the [*].

 

 

Amended and Restated License Agreement
Page 34

 

APPENDIX C – PROGRESS REPORT TEMPLATE

 

Licensee:

Program:

Reporting Period:

 

·Upon the first anniversary of the Restatement Date of the License, please
modify/complete the attached schematic (Appendix B) or submit a similar
schematic that provides an overview of the proposed development program,
including key milestones (regulatory and commercial). Submit a revised version
of the plan when adjustments to the timeline occur;

 

·For the reporting period, provide a summary of work completed, including key
scientific results and a brief interpretation of pre-clinical/clinical findings;

 

·For the upcoming reporting period, provide an overview of work in progress or
to be initiated related to drug candidate development and testing;

 

·Report on the estimated timings or status (e.g., meeting requested, identify
the date when a meeting occurred, preparation of filing in process) of the
following regulatory milestones:

 

oPre-IND discussions with FDA

oIND filing

oEnd of Ph2 meeting with FDA

oNDA filing

oNDA approval

 

·Upon initiation of Ph2 summarize the expected period of exclusivity/time on the
market for the launched LICENSED PRODUCT;

 

·Upon initiation of Ph2 please summarize: i) existing standard of care for the
anticipated lead indication; and ii) how the LICENSED PRODUCT will meet existing
unmet needs/differentiate from launched products;

 

 

Amended and Restated License Agreement
Page 35

  

·Upon completion of Ph2 please summarize the selling and promotion strategy for
the launched LICENSED PRODUCT (e.g., use of existing sales force; establishment
of sales force; or partner to access established sales force);

 

·Describe activities relating to obtaining sublicenses and activities of
sublicensees;

 

·Report on IP milestones relating to the licensed IP, including costs associated
with filings, prosecution or maintenance;

 

·Provide a summary of resources (dollar value) spent in the reporting period for
research, development and marketing of LICENSED PRODUCTS;

 

·Provide uncertified and certified (audited/unaudited) financial statement as of
the end of the previous calendar quarter.

 



 

